United States Court of Appeals
              for the district of columbia circuit



No. 01-3086                                  September Term, 2001
                                         Filed On: May 31, 2002 [680813] 
United States of America,
          Appellee
               
     v.

Blen A. Gary,
          Appellant


Before:  Edwards and Randolph, Circuit Judges, and Williams, Senior Circuit Judge


                           O R D E R
                                
     It is ORDERED, that the Opinion filed May 24, 2002, be amended, as follows: 

                    Page 4, first full paragraph, lines 12-14, delete the entire
          sentence beginning "Gary served seven months . . . ." and
          insert in lieu thereof  "Gary served three months in prison and
          six months in a halfway house, and then was released from
          parole on April 4, 1999." 

                    Page 5, second full paragraph, lines 8-11, delete the entire
          sentence beginning "However, the District Court . . . ." and
          insert in lieu thereof "The District Court departed downward
          significantly and sentenced Gary to only one month of
          imprisonment and five years of supervised release, of which 10
          months were to be spent in a halfway house."
                    
                                        Per Curiam
FOR THE COURT:



Mark J. Langer, Clerk